DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 10/15/2020.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 08/25/2021.
The following claims are amended:

For claim 5, on line 1, delete “claim 1”, insert “claim 4”.
For claim 13, on line 1, delete “claim 9”, insert “claim 12”.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-16 are allowed. 
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or 
Wijnands et al. (US 2015/0085635) discloses BIER forwarding table including entries including Local Label column (for each multicast set ID), Bit Position, Next Bit Array, Neighbor, and Remote Label; wherein the Remote Label is used to unicast to non-BIER nodes (fig. 10C, [0081], fig. 6, B as a non-BIER node, Forwarding using table 1040 pushes both labels onto a BIER multicast packet and sends the packet to node 602. Node 602, as the penultimate node in each LSP, removes the unicast label without replacing it. The packet then arrives at the nearest BIER-enabled node with the appropriate BIER-allocated label so that BIER multicast forwarding can continue. In this way static tunnels are embedded into the bit-indexed forwarding table)  

Wijnands et al. (US 2018/0316520) discloses with reference to fig. 2B:
[0058] An example of forwarding a BIER data message across the non-BIER capable subnetwork of network 200 is shown in FIG. 2B. Network 200 of FIG. 2A is shown again in FIG. 2B, with some reference characters omitted for clarity. In the embodiment of FIG. 2B, a tree has been established in the form of a point-to-multipoint (P2MP) label-switched path. (Methods of establishing the tree are described below; the forwarding of FIG. 2B is illustrated in the context of a network in which the tree is already established.) The tree is rooted at node A, and traverses the non-BIER-capable subnetwork including nodes E, F and G to reach downstream BIER nodes C, B and D. 
[0060] When encapsulated BIER message 220 arrives at node E, it is replicated and forwarded using a label-switching forwarding table and label-based multicast 
[0062] When non-BIER-capable nodes F and G receive their respective messages forwarded from node E, each node again swaps forwarding labels based on its respective label-switching forwarding table, and forwards its respective message using a new label. Node F forwards message 260 to BIER node B using label AB1 and node G forwards message 270 to BIER node D using label AD1. Label AB1 was previously allocated to the tree by node B and sent to node F, and label AD1 was previously allocated to the tree by node D and sent to node G. Like node C, nodes B and D are the first BIER nodes downstream of the non-BIER-capable subnetwork, along their respective paths within the tree traversing the subnetwork. Nodes B and D therefore remove the forwarding labels encapsulation from their respective received messages, and apply their respective ingress filters to the message bit array of the incoming message.


[0130] Returning to FIG. 14A, forwarding of message 1236 (shown in FIG. 12B) after it arrives at node E proceeds in the same way as described above in connection with FIG. 12C. In the embodiment of FIG. 14A, no message replication is needed at node G. In an embodiment for which the network topology and tree being used are such that replication is needed at a non-BIER-enabled node, the replication is performed at the BIER-enabled node for which the non-BIER-enabled node is the next hop along the tree. For example, if a tree being used in network 1400 were such that node G would need to send a replica to node H in addition to node L, the replica having a destination address for node H could be sent from node D via node G, in addition to the replica having a destination address for node L. Node D could also take care of any alterations of the message bit array in each replica message to avoid duplication and looping. Although only one node within network 1400 is non-BIER-enabled, BIER or BIER-Tr networks could include multiple non-BIER-enabled nodes in alternative embodiments. In an embodiment in which multiple adjacent next-hop nodes along a path are non-BIER-enabled, the BIER-enabled node prior to the group of non-BIER-enabled nodes sets the IP address of the next BIER-enabled node along the path as the destination address of the encapsulated message, and uses IP routing to send the message via the non-BIER-enabled nodes. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452